17-4082
    Gurung v. Barr
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A208 151 434

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of January, two thousand twenty.

    PRESENT:
             JON O. NEWMAN,
             DEBRA ANN LIVINGSTON,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    RADHA MAYA GURUNG,
             Petitioner,

                     v.                                          17-4082
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Khagendra Gharti-Chhetry, New
                                      York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Claire L.
                                      Workman, Senior Litigation
                                      Counsel; Nelle M. Seymour, Trial
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                Department of Justice, Washington,
                                DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Radha Maya Gurung, a native and citizen of

Nepal, seeks review of a December 4, 2017, decision of the

BIA affirming a March 20, 2017, decision of an Immigration

Judge (“IJ”) denying her asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).                  In re

Radha Maya Gurung, No. A208 151 434 (B.I.A. Dec. 4, 2017),

aff’g No. A208 151 434 (Immig. Ct. N.Y. City Mar. 20, 2017).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

       Because   the   BIA’s   opinion   “closely    tracks     the    IJ’s

reasoning,” we have reviewed both the IJ’s and the BIA’s

opinions “for the sake of completeness.”            Wangchuck v. Dep’t

of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).             We review

the agency’s findings of fact under the substantial evidence

standard. See Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

Cir.    2018).     Under   this   standard,   “[w]e     treat    factual

findings as ‘conclusive unless any reasonable adjudicator
                                   2
would be compelled to conclude to the contrary.’”                           Id.

(quoting 8 U.S.C. § 1252(b)(4)(B)).

       The agency did not err in concluding that Gurung failed

to satisfy her burden of proof for asylum, withholding of

removal, and CAT relief based on her claim that Maoists

threatened her and beat her mother to force them to leave the

Nepali Congress Party for the Maoist Party.                     To establish

eligibility for asylum, an applicant must show that she has

suffered past persecution or has a well-founded fear of future

persecution    on    account      of     race,    religion,     nationality,

membership    in    a    particular          social   group,    or   political

opinion.    8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A), (B)(i).

       Past Persecution

       A valid past persecution claim can be based on harm other

than    threats    to    life     or    freedom,      including      “non-life-

threatening       violence      and    physical       abuse,”   Beskovic     v.

Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006)(citing Chen v.

INS, 359 F.3d 121, 128–29 (2d Cir. 2004)), but the harm must

be   sufficiently       severe,       rising    above   “mere   harassment,”

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006)(citing Chen, 359 F.3d at 128).                  In evaluating a

past persecution claim, the agency must consider the harm

                                         3
suffered in the aggregate.            Poradisova v. Gonzales, 420 F.3d
70, 79-80 (2d Cir. 2005).

       The   agency     did     not   err     in       finding   that    Gurung’s

experiences      in     Nepal     did    not       constitute      persecution.

Gurung’s claim of past persecution rested on unfulfilled

threats directed at her, and an incident during which her

mother was forced to attend a Maoist meeting and beaten on

the way to the meeting.               These incidents, even considered

cumulatively, did not constitute persecution against Gurung.

See Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412-13 (2d Cir.

2006) (recognizing that unfulfilled threats do not amount to

persecution); Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d

Cir.    2007)   (providing        that       an    asylum    applicant     cannot

establish persecution based on harm to a family member unless

the applicant shared or was perceived to share the persecuted

characteristic with the family member, was “within the zone

of risk when the family member was harmed, and suffered some

continuing hardship after the incident”).

       Well-Founded Fear of Future Persecution

       Absent    past    persecution,             an    alien    may    establish

eligibility for asylum by demonstrating a well-founded fear

of   future     persecution.          8 C.F.R.          § 1208.13(b)(2).      To

                                         4
establish a well-founded fear of persecution, an applicant

must show that she “subjectively fears persecution” and that

“h[er] fear is objectively reasonable.”           Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)(citing Abankwah v.

INS, 185 F.3d 18, 22 (2d Cir. 1999)).

    The agency reasonably determined that Gurung’s fear of

persecution     in   Nepal   was   not     objectively     reasonable.

Gurung’s testimony about her most recent threats lacked any

details about how and why she believed they were politically

motivated.     Further, there was no country conditions evidence

in the record indicating that Maoist violence remains a

widespread problem or that Maoists target Nepali Congress

Party members such as Gurung.

    On this record, the agency reasonably concluded that

Gurung   failed      to   establish    a    well-founded     fear   of

persecution.     See Ramsameachire, 357 F.3d at 178; see also

Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(“In the absence of solid support in the record . . . , [an

applicant’s] fear is speculative at best.”)(citing INS v.

Cardoza-Fonesca, 480 U.S. 421, 440 (1987)).        Accordingly, the

agency did not err in denying asylum, withholding of removal,

and CAT relief because all three claims were based on the

                                   5
same factual predicate.    See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe
                              Clerk of Court




                                6